Per Curiam :
The defendants show the necessary facts to establish unreasonable delay in the prosecution of the action, and the plaintiff shows no excuse whatever, not even filing an affidavit. Under the circumstances the motion should have been granted. The order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Scott, JJ. 'Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.